EXHIBIT 10.1



 

 



Offering for:

Aurora Gold Corporation

C/ Coresco AG

Lev el 3 Gotthardstrasse 20

6304 Zug, Switzerland

(The Customer)



 



Offering from:

Lars Pearl

Hofnerstrasse 13

6314 Unteraegeri

Switzerland

(The Provider)





 



 







  

Version: 1.0

Date: 1st April 2012

 

 

TABLE OF CONTENTS:

Section Topic Page number 1 Current Situation 2 2 Validity of Agreement 2 3 The
Services 2 3.1 The provision of services 2 3.2 Variations 2 3.3 Term of service
2 3.4 Minimum term 2 4 Premises 2 5 Payments 2 5.1 Pricing 2 5.2 Invoices and
payment 2 5.3 Payments for variations 2 5.4 VAT 2 6 Confidentiality 3 7
Termination of Agreement 3 8 Expenses 3 9 Contractual Contacts 3 10 Applicable
law and place of jurisdiction 3      

 

 

 

 

 

1. CURRENT SITUATION.

The current situation is that Aurora Gold Corporation (Customer) requires the
services of Lars Pearl (Provider) to undertake CEO responsibilities.

 

2. VALADITY OF AGREEMENT.

This contract becomes valid and effective once signed and stays valid until one
of the termination conditions in chapter 7, “Termination of agreement” are met.

 

3. THE SERVICES.

3.1. The provision of services.

The Provider will render the services in accordance with this Agreement
exercising due care, skill and judgment in

an efficient and professional manner and in accordance with accepted
professional and business practices.

 

3.2. Variations to services.

The Customer may at any time request the Provider alter the services or request
the Provider carry out any work of a character similar to the services as the
customer considers reasonably necessary. These requests must be in writing. The
Provider will seek to comply with any such request, provided the request is
reasonably issued and is within the power of the Provider.

 

3.3 Term of service.

The Provider will be available from signing date of this agreement, unless
otherwise stated.

 

3.4 Minimum Term

The agreement commences per chapter 3.3 and ends upon agreed terms. The Provider
and Customer may not terminate this agreement prior to this date unless Force
Majeure circumstances, not including personal incapacity, prevent rendering of
services under this agreement.

 

4. PREMISES.

All work is to be performed at the customers address in Zug, Switzerland which
is within the offices of Coresco AG. Coresco will allow the Provider to occupy
an office complete with desk and any other equipment where appropriate at
Coresco premises free of charge. The use of Coresco work places and/or resources
will not result in or create any obligations for the Provider towards Coresco or
any third parties. Work at any other locations has to be mutually agreed prior
to undertaking.

 

5. PAYMENTS.

5.1 Pricing.

Monthly rate per professional month shall be determined at CHF 12,000.00, gross,
per calendar month plus VAT if applicable starting from 1st April 2012.

 

5.2 Invoices and Payment.

The Customer will pay the Provider for rendering services. The Customer will
make all payments to the Provider in accordance with the rates set out in
chapter 5.1. The Provider must submit monthly invoices to the Customer and will
do so via Coresco AG. The Customer will pay all correctly rendered invoices
within 15days of receipt.

 

5.3 Payments for variations.

If the Customer requests the Provider in writing to alter or vary the Services,
and the Provider has agreed to render those services, the amount payable by the
Customer to the Provider for any variation carried out in accordance with such
direction, will be as agreed by the parties.

 

 

5.4 VAT.

VAT will be added to all invoices rendered at the Swiss VAT prevailing rates at
the time of invoice issue if applicable.

 

6. CONFIDENTIALITY.

All information will be kept confidential per a separate confidentiality
agreement.

 

7. TERMINATION OF AGREEMENT.

This agreement may be mutually terminated without further liabilities.
Termination is valid at the end of the calendar month following the month of
mutual termination after both parties have agreed to it in written form. After
this the rights and liabilities of both parties are void.

 

Either party may terminate this agreement with immediate effect, in the event
that the other party:

-Commits any act of gross misconduct or any other breach of its material
obligations under this agreement; or

-Becomes or is declared bankrupt or insolvent or enters into liquidation or is
subject to any proceeding relating to its bankruptcy or insolvency, but without
prejudice to any subsisting rights or either party against the other.

 

If the Customer terminates this agreement then a six month termination period
starting at the end of the calendar month in which notice was given must be paid
at that time, and all options and or warrants granted as per the Staff Option
Scheme remain with the provider.

 

8. EXPENSES.

Expenses are included for travel to and for on-site work at Coresco in Zug,
Switzerland.

 

For any other location of work other than Zug Switzerland, whether corporate or
non-corporate sites on behalf of the Customer, all actual costs of business
class travel and accommodation are covered by Aurora Gold Corporation.

 

 

9. CONTRACTUAL CONTACTS.

 



Lars Pearl: Lars Pearl   13 Hofnerstrasse   6314 Unteraegeri   Switzerland  
Mail: larspearl@yahoo.com.au   Mobile:+41 78 879 6966



 



Aurora Gold Corporation: Aurora Gold Corporation   C/ Coresco AG   Level 3
Gotthardstrasse 20   6304 Zug, Switzerland



 



10. APPLICABLE LAW AND PLACE OF JURISDICTION.

The here noted general terms and conditions of the agreement are subject to
Swiss Law. Place of jurisdiction is Zug, Switzerland. 



    Lars      Aurora Gold Corporation                                  
Signature     Signature of Authorised  Signatory   LARS PEARL     ROSS DOYLE    
        Name     Name   Zug 10th April        



 



 

 